Citation Nr: 1450647	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board reopened the claim for service connection for skin cancer in a November 2013 decision and remanded the claims for service connection for a skin disorder and hypertension for further delveopment.  The case has since been returned to the Board for appellate review.

The case has been processed using the Virtual VA electronic claims and Veterans Benefits Management System paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case, in pertinent part, to obtain medical opinions addressing the etiology of his claimed disorders.  The Veteran was afforded VA examinations in December 2013; however, the examiner indicated that it would require speculation to conclude that hypertension and a skin disorder were related to the Veteran's military service, that a skin disorder was related to Agent Orange exposure, and that hypertension was related to his diabetes mellitus.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Therefore, an additional medical opinion is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims folder to the December 2013 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hypertension. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hypertension is related to his military service.

The examiner should also state whether it is at least as likely as not that the Veteran's hypertension was either caused by or permanently aggravated by his service-connected diabetes mellitus.

In rendering the opinion, the examiner should not resort to mere speculation.  He or she should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service or a service-connected disability, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service or a service-connected disability as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The AOJ should refer the Veteran's claims folder to the December 2013 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's skin disorders. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's skin disorders are related to his military service, to his include his herbicide exposure (notwithstanding the fact that it may not be a presumed association).  In so doing, the examiner should consider the Veteran's contention in a January 2014 statement that he has skin lesions on his legs, arms, and hands, yet his legs were exposed to sunlight.

In rendering the opinion, the examiner should not resort to mere speculation.  He or she should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.


4.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

